Title: To Benjamin Franklin from Jean-Gabriel Montaudoüin de la Touche, 26 September 1778
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 26 7bre 1778
Je profite de L’occasion de Mr. Blanchet qui va a Paris et qui a grande envie de vous rendre ses hommages pour me rappeller dans l’honneur de vôtre souvenir. Mr. Blanchet est eleve du celebre Agriculteur Tull. Il parle Anglois. Il a traduit le Commun-Sens, il est fort zelé pour la cause Ameriquaine. C’est un homme sans faute. Il a les moeurs et la candeur du bon vieux tems, il a de L’esprit, et des connoissances. Il est connu de plusieurs personnes de distinction, entre autres de Madame La Duchesse d’Enville.
Il vous donnera des nouvelles de Mr. vôtre Neveu qu’il vit hier chèz moi, et qui partit peu de tems après pour La Rochelle. Je lui ai donné des lettres de recomandation pour Le Lieutenant General de L’Amirauté de cette ville là. Il est aussi recommandé au Beaufrere de mon frere. Il y a quelque tems que Je le chargeai de vous informer que divers Corsaires Anglois qui croisent sur nos côtes alloient sous Pavillon Ameriquain acheter des vivres en Espagne, notament a Bilbao. On pouroit empecher cette Supercherie.
Ma femme vous dit mille choses honnetes. Elle se retablit bien. Elle est accouchée a la fin du 7eme mois d’une fille morte. J’ai L’Honneur d’être avec une veneration sans borne et un tendre, et respectueux devouement Monsieur vôtre très humble très obeissant Serviteur
Montaudoüin
Voules vous bien, Monsieur, embrasser pour moi Madame et Melle. de Chaumont, et faire agreer nos respects a Mr et a Mme Le Roy.
 
Addressed: A Monsieur / Monsieur Le docteur Franklin / Commissaire des Etats unis, membre / des Academies des Sciences de paris, / philadelphie, Londres, &c. / A Passy
Notation: Montaudoin 26. 7bre. 1778.
